Citation Nr: 0115930	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
residuals of hand and arm injuries at a Department of 
Veterans Affairs (VA) facility.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 2000 rating decision of the Regional Office 
(RO) that denied the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for hand 
and arm injuries sustained in a VA facility.

The Board notes that the veteran was scheduled to testify at 
a hearing at the RO in November 2000, but failed to report 
for it.  


FINDINGS OF FACT

1.  The veteran reportedly injured his arm and hand when he 
was struck by a door at a VA facility.

2.  Any injury to the arm or hand was not due to VA 
treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of arm and 
hand injuries due to treatment in a VA facility have not been 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA duty to notify the veteran, and has enhanced its duty 
to assist a veteran, in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any pertinent records to obtain.

The record discloses that the April 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The June 2000 statement of the case 
provided the veteran with the applicable criteria for claims 
for benefits pursuant to 38 U.S.C.A. § 1151.  These 
notification letters were sent to the veteran's latest 
address of record.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In March 2000, the veteran submitted a Statement in Support 
of Claim in which he related that he had just completed a VA 
appointment when he went to a VA restroom.  As he reached for 
the door when he was going to leave the restroom, the door 
flew open and his arm and hand were injured.  The veteran 
indicated that he was examined and received VA treatment.  He 
added that he wanted to file "an 1151 claim because of these 
injuries suffered on VA property."

In his notice of disagreement received in May 2000, the 
veteran related that the incident described above occurred at 
a VA clinic, and he requested that the records be obtained.

Analysis 

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204, September 26, 1996, 110 Stat. 2926.  In 
pertinent part, § 1151 was amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this Section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in Section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  The 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.358 (c)(1) and (c)(2).

Under the new 38 C.F.R. § 3.358(c)(3), compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  Necessary consequences 
are those that are certain to result from, or were intended 
to result from, the examination or medical or surgical 
treatment administered.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.

In the instant case, the veteran's claim was filed in March 
2000, after the effective date of the amended Section 1151 
which reincorporated the fault requirement.  See 38 U.S.C.A. 
§ 1151(a)(1) (West 1991); Pub. L. No. 104-24, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to Section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id. Therefore, the new statute is applicable to the 
veteran's claim.  See also VAOPGCPREC 40-97 (December 31, 
1997).  Accordingly, the veteran in this case must show fault 
or negligence in the medical or surgical treatment that was 
the proximate cause of any claimed disability.

As noted above, in order to entitled to benefits under 
38 U.S.C.A. § 1151, the claimed disability must have resulted 
from VA treatment.  The mere fact that the disability was 
sustained on VA property is not a sufficient basis on which 
benefits may be awarded under § 1151.  The veteran's own 
statements clearly establish that any disability of the arm 
or hand he now has resulted from the incident he described in 
which he was struck by a VA restroom door as it was being 
opened.  The statement implicitly concedes that he was not 
under VA treatment at that time, nor had he been directed to 
go to the restroom for any medical reason.  Indeed, he 
specifically stated that he had just completed his 
appointment with a physician.  The fact that he went to a VA 
restroom is clearly not VA "treatment" as contemplated by 
the statute.  Nor was it incident to any treatment.  In light 
of the above, the veteran finds that there is no need to 
obtain any medical records reflecting treatment the veteran 
received following the claimed injuries.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Accordingly, the claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of hand and arm injuries 
must be denied.


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of hand and arm injuries at 
a VA facility are denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

